The relator was charged with some misbehavior in reporting that Patrolman Monaghan was fit for duty and that he found no evidence of intoxication. Later Monaghan was tried upon a charge of such intoxication and found not guilty. The present relator was tried for such false report and found guilty, although the determination as to Monaghan was received in evidence. The decision is such as to require no comment. Determination annulled and writ sustained, with fifty dollars costs and disbursements. Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred.